NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

NEELAM T. UPPAL,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )    Case No. 2D16-3310
                                             )
NATIONSTAR MORTGAGE, LLC,                    )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for
Pinellas County; Cynthia Newton, Judge.

Neelam T. Uppal, pro se.

Nancy M. Wallace and Ryan D. O'Connor
of Akerman LLP, Tallahassee; and William
P. Heller of Akerman LLP, Fort Lauderdale;
and David A. Karp of Akerman LLP, Tampa
for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, CRENSHAW, and ATKINSON, JJ., Concur.